           Case 1:20-cv-10564-PBS Document 41 Filed 02/11/21 Page 1 of 2




1

2                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS
3

4
      SYNKLOUD TECHNOLOGIES, LLC
5
                                  Plaintiff,          Case No. 1:20-cv-10564-PBS
6

7                   v.                                DEFENDANT’S MARKMAN
                                                      PRESENTATION
8     NUANCE COMMUNICATIONS, INC.
9                                 Defendant.
10

11

12                          DEFENDANT’S MARKMAN PRESENTATION
13

14
            Attached as Exhibit A to this cover pleading is Defendant Nuance Communications’
15

16   presentation for the February 12, 2021 Markman Hearing.

17

18                                                                   Respectfully submitted,
19

20

21                                                                   Rachael D. Lamkin
                                                                     Rachael D. Lamkin (Cal. Bar #246066)
22                                                                   (admitted pro hac vice on 6/18/20)
23
                                                                     Lamkin IP Defense
                                                                     655 Montgomery St., 7th Floor
24                                                                   San Francisco, CA 94111
                                                                     916.747.6091
25                                                                   RDL@LamkinIPDefense.com
26
                                                                     /s/ Briana R. Cummings__________
27                                                                   Briana R. Cummings (BBO #692750)
                                                                     Branch Legal LLC
28                                                                   31 Church St., Suite 3
                                               Technology Tutorial
                                                                                                            1
           Case 1:20-cv-10564-PBS Document 41 Filed 02/11/21 Page 2 of 2




1                                                                     Winchester, MA 01890
                                                                      781.325.8060
2                                                                     781.240.6486 (fax)
                                                                      briana@branchlegal.com
3

4
                                                                      Attorney for Defendant
5

6

7

8

9                                       CERTIFICATE OF SERVICE
10   I hereby certify that on this 11th day of February, 2021, a true and accurate copy of the above and
11
     foregoing:
12
                              DEFENDANT’S MARKMAN PRESENTATION
13

14
     Was filed with the Court’s CM/ECF system, which provides service to all counsel of record.
15

16

17
                                                                                 ________________________
                                                                                         Rachael D. Lamkin
18

19

20

21

22

23

24

25

26

27

28

                                                Technology Tutorial
                                                                                                           2
